            Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 1 of 32




 Evan J. Smith
 BRODSKY & SMITH, LLC
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff



                                UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF NEW YORK


 JAMES FARRELL,                                         Case No.:

                           Plaintiff,                   COMPLAINT FOR:

                 vs.                                    (1) Violation of § 14(a) of the Securities
                                                        Exchange Act of 1934
 GW PHARMACEUTICALS PLC,                                (2) Violation of § 20(a) of the Securities
 GEOFFREY GUY, JUSTIN GOVER, CABOT                      Exchange Act of 1934
 BROWN, DAVID GRYSKA, CATHERINE
 MACKEY, JAMES NOBLE, ALICIA SECOR,                     (3) Breach of Fiduciary Duties
 WILLIAM WALDEGRAVE, JAZZ
 PHARMACEUTICALS UK HOLDINGS
 LIMITED, and JAZZ PHARMACEUTICALS
 PUBLIC LIMITED COMPANY.                                DEMAND FOR JURY TRIAL

                           Defendants.

       Plaintiff, James Farrell (“Plaintiff”), by and through his attorneys, files this action against the

defendants, and alleges upon information and belief, except for those allegations that pertain to him,

which are alleged upon personal knowledge, as follows:

                                   SUMMARY OF THE ACTION

       1.      Plaintiff brings this stockholder action against GW Pharmaceuticals plc. (“GW” or the

“Company”) the Company’s Board of Directors (the “Board” or the “Individual Defendants,”), Jazz

Pharmaceuticals Public Limited Company (“Parent”), and Jazz Pharmaceuticals UK Holdings Limited

(“Merger Sub”, and collectively with Parent, “Jazz, and together with GW and Individual Defendants,
                                                  -1-

                                            COMPLAINT
            Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 2 of 32




the “Defendants”), for breaches of fiduciary duty as a result of the Individual Defendants’ efforts to

sell the Company to Jazz as a result of an unfair process for an unfair price, and to enjoin an upcoming

stockholder vote on an proposed transaction valued at approximately $7.2 billion (the “Proposed

Transaction”).

       2.        The terms of the Proposed Transaction were memorialized in a February 3, 2021 filing

with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger Agreement,

GW will become an indirect wholly-owned subsidiary of Parent, a subsidiary of the Jazz. GW

shareholders will receive $220 Jazz American Depositary Shares (ADSs) (each ADS representing

$200 in cash and $20.00 of Jazz common stock) for each GW share.

       3.        Thereafter, on March 15, 2021, GW filed a Definitive Proxy Statement on Form

DEFM14A (the “Definitive Proxy Statement”) with the SEC in support of the Proposed Transaction.

       4.        The Proposed Transaction is unfair and undervalued for a number of reasons.

Significantly, the Definitive Proxy Statement describes an insufficient process in which the Board did

not conduct a market check for potentially interested third parties.

       5.        In approving the Proposed Transaction, the Individual Defendants have breached their

fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to sell GW

without first taking steps to ensure that Plaintiff as a public stockholder of GW would obtain adequate,

fair and maximum consideration under the circumstances; and (ii) engineering the Proposed

Transaction to benefit themselves and/or the Jazz without regard for Plaintiff and GW’s public

stockholders. Accordingly, this action seeks to enjoin the Proposed Transaction and compel the

Individual Defendants to properly exercise their fiduciary duties to GW stockholders.




                                                  -2-

                                            COMPLAINT
            Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 3 of 32




       6.        Next, it appears as though the Board has entered into the Proposed Transaction to

procure for itself and senior management of the Company significant and immediate benefits with no

thought to the Company’s public stockholders such as Plaintiff. For instance, pursuant to the terms of

the Merger Agreement, upon the consummation of the Proposed Transaction, Company Board

Members and executive officers will be able to exchange all Company equity awards for the merger

consideration.

       7.        In violation of the Exchange Act and in further violation of their fiduciary duties, on

March 15, 2021, Defendants caused to be filed the materially deficient Definitive Proxy Statement

with the SEC in an effort to solicit Plaintiff and other GW stockholders to vote their GW shares in

favor of the Proposed Transaction. The Definitive Proxy Statement is materially deficient, deprives

Plaintiff of the information necessary to make an intelligent, informed and rational decision of whether

to vote in favor of the Proposed Transaction, and is thus in breach of the Defendants fiduciary duties.

As detailed below, the Definitive Proxy Statement omits and/or misrepresents material information

concerning, among other things: (a) the sales process and in particular certain conflicts of interest for

management; (b) the financial projections for GW and Jazz, provided by GW and Jazz to the

Company’s financial advisors Centerview Partners LLC (“Centerview”) and Goldman Sachs & Co.

LLC (“Goldman”); and (c) the data and inputs underlying the financial valuation analyses, if any, that

purport to support the fairness opinions created by Centerview and Goldman and provided to the

Company and the Board.

       8.        Absent judicial intervention, the Proposed Transaction will be consummated, resulting

in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the breaches of fiduciary

duties by Defendants.

                                                  -3-

                                             COMPLAINT
               Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 4 of 32




                                               PARTIES

         9.       Plaintiff is a citizen of Florida and, at all times relevant hereto, has been a GW

stockholder.

         10.      Defendant GW is a biopharmaceutical company focused on discovering, developing

and commercializing novel therapeutics from its proprietary cannabinoid product platform in a broad

range of disease areas. GW is organized under the laws of England and Wales and has its principal

place of business at Sovereign House, Vision Park Chivers Way, Histon Cambridge, CB24

9BZ United Kingdom. Shares of GW common stock are traded on the Nasdaq Stock Exchange under

the symbol “GWPH.”

         11.      Defendant Geoffrey Guy ("Guy") has been a Director of the Company at all relevant

times. In addition, Guy serves as the Chairman of the Company Board and Founder of the Company.

         12.      Defendant Justin Gover (“Gover") has been a director of the Company at all relevant

times. In addition, Gover serves as the Company’s Chief Executive Officer (“CEO”).

         13.      Defendant Cabot Brown ("Brown") has been a director of the Company at all relevant

times.

         14.      Defendant David Gryska (“Gryska”) has been a director of the Company at all relevant

times.

         15.      Defendant Catherine Mackey (“Mackey”) has been a director of the Company at all

relevant times.

         16.      Defendant James Noble (“Noble”) has been a director of the Company at all relevant

times. In addition, Noble serves as the Company’s Lead Independent Director and Deputy Chairman.

         17.      Defendant Alicia Secor (“Secor”) has been a director of the Company at all relevant

times.

                                                  -4-

                                             COMPLAINT
             Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 5 of 32




       18.      Defendant William Waldegrave (“Waldegrave”) has been a director of the Company at

all relevant times.

       19.      The defendants identified in paragraphs 11 through 18 are collectively referred to

herein as the “Director Defendants” or the “Individual Defendants.”

       20.      Defendant Jazz a biopharmaceutical company, identifies, develops and commercializes

pharmaceutical products for various unmet medical needs in the United States, Europe, and

internationally. Jazz is organized under the laws of the Republic of Ireland and shares of Jazz common

stock are traded on the Nasdaq Stock Exchange under the symbol “JAZZ.”

       21.      Defendant Merger Sub is a wholly owned subsidiary of Jazz created to effect the

Proposed Transaction.

                                  JURISDICTION AND VENUE

       22.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations

of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive one to confer

jurisdiction on a court of the United States, which it would not otherwise have.

       23.      Personal jurisdiction exists over each defendant either because the defendant conducts

business in or maintains operations in this District, or is an individual who is either present in this

District for jurisdictional purposes or has sufficient minimum contacts with this District as to render

the exercise of jurisdiction over defendant by this Court permissible under traditional notions of fair

play and substantial justice.

       24.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the

Individual Defendants, as Company officers or directors, has extensive contacts within this District;




                                                 -5-

                                            COMPLAINT
              Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 6 of 32




for example, the Company’s stock trades on the Nasdaq Stock Exchange which is headquartered in

this District.

                      THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

        25.      By reason of the Individual Defendants’ positions with the Company as officers and/or

directors, said individuals are in a fiduciary relationship with GW and Plaintiff as a GW stockholder

and owe the Company and Plaintiff the duties of due care, loyalty, and good faith.

        26.      By reason of the Individual Defendants’ positions with the Company as officers and/or

directors, said individuals are in a fiduciary relationship with GW and owe the Company and Plaintiff

in his capacity as a Company stockholder the duties of due care, loyalty, and good faith.

        27.      Each of the Individual Defendants are required to act with due care, loyalty, good faith

and in the best interests of the Company and public stockholders of the Company such as Plaintiff. To

diligently comply with these duties, directors of a corporation must:

                 a.      act with the requisite diligence and due care that is reasonable under the

                 circumstances;

                 b.      act in the best interest of the company and its stockholders such as

                 Plaintiff;

                 c.      use reasonable means to obtain material information relating to a given

                 action or decision;

                 d.      refrain from acts involving conflicts of interest between the fulfillment

                 of their roles in the company and the fulfillment of any other roles or their

                 personal affairs;

                 e.      avoid competing against the company or exploiting any business

                 opportunities of the company for their own benefit, or the benefit of others; and

                                                    -6-

                                              COMPLAINT
             Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 7 of 32




                disclose to the Company all information and documents relating to the

                company’s affairs that they received by virtue of their positions in the company.

       28.      In accordance with their duties of loyalty and good faith, the Individual

Defendants, as directors and/or officers of GW, are obligated to refrain from:

                a.     participating in any transaction where the directors’ or officers’ loyalties

                are divided;

                b.     participating in any transaction where the directors or officers are

                entitled to receive personal financial benefit not equally shared by the Company

                or its public stockholders, including Plaintiff; and/or;

                c.     unjustly enriching themselves at the expense or to the detriment of the

                Company or its stockholders, including Plaintiff.

       29.      Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they owe

to GW and Plaintiff in his capacity as a public stockholder of GW, including their duties of loyalty,

good faith, and due care.

       30.      As a result of the Individual Defendants’ divided loyalties, Plaintiff will not receive

adequate, fair or maximum value for their GW common stock in the Proposed Transaction.

                                  SUBSTANTIVE ALLEGATIONS

Company Background

       31.      GW a biopharmaceutical company, focuses on discovering, developing, and

commercializing novel therapeutics from its proprietary cannabinoid product platform in various

disease areas. The Company was founded in 1998 and is based in Cambridge, the United Kingdom.




                                                   -7-

                                             COMPLAINT
             Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 8 of 32




       32.      Its lead product is Epidiolex, an oral medicine for the treatment of seizures associated

with Lennox-Gastaut syndrome, Dravet syndrome, or tuberous sclerosis complex. The company also

develops and markets Sativex for the treatment of spasticity due to multiple sclerosis. In addition, it

develops various product candidates for the treatment of schizophrenia, autism spectrum disorder,

neuropsychiatric symptom, and neonatal hypoxic ischemic encephalopathy.

       33.      The Company’s most recent financial performance press release before the

announcement of the Proposed Transaction indicated impressive financial results. For example, in the

January 11, 2021 Press Release announcing its 2020 Q4 and full year 2020 operational and financial

results, the Company highlighted total net product sales of approximately $148 million for the fourth

quarter and approximately $526 million for the year ended December 31, 2020. Total net product sales

of Epidiolex were approximately $144 million for the fourth quarter, comprising $129 million in the

US and $15 million ex-US. Total net product sales of Epidiolex for the year ended December 31, 2020

are expected to be approximately $510 million compared to $296 million in 2019.

       34.      Defendant CEO Gover commented on the positive results in the Press Release,

“‘Epidiolex sales increased by over 70% in 2020 despite the challenges of COVID-19, reflecting the

positive impact this medicine has on patients as well as the performance of our commercial team. We

remain encouraged by our patients’ experience on this product, as demonstrated by high persistence

and refill rates. This, combined with our expansion of payer coverage and the recently approved

Tuberous Sclerosis Complex indication, leads us to expect continued strong growth in 2021 in both

the US and Europe... Our goals in 2021 include driving further Epidiolex growth and advancing

multiple US pivotal trials for nabiximols in the treatment of MS spasticity, with the first data readout

expected this year. In addition to our previously announced pipeline activities, we are leveraging our




                                                  -8-

                                            COMPLAINT
              Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 9 of 32




world leadership in cannabinoid science to design and synthesize novel cannabinoid molecules and

expect our first novel product candidate to enter the clinic in 2021.’”

        35.      Despite this upward trajectory and financial promise, the Individual Defendants have

caused GW to enter into the Proposed Transaction for insufficient consideration.

The Flawed Sales Process

        36.      As detailed in the Definitive Proxy Statement, the process deployed by the Individual

Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company to

Jazz.

        37.      First, the Definitive Proxy Statement indicates that no market check for potentially

interested third parties was conducted at any point in the sales process.

        38.      In addition, the Definitive Proxy Statement is silent as to the nature of the two

confidentiality agreements entered into between the Company and Jazz throughout the sales process,

in what specific ways these agreements differed from each other, and the specific terms of any included

“don’t-ask, don’t-waive” provisions or standstill provisions, including the specific conditions, if any,

under which such provisions would fall away.

        39.      Finally, the Definitive Proxy Statement gives no reasoning as to why the engagement

of both Centerview and Goldman was necessary, considering that each are due $36 million from the

Company in exchange for their services in relation to the Proposed Transaction.

        40.      It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.




                                                  -9-

                                            COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 10 of 32




The Proposed Transaction

       41.     On February 3, 2021, GW and Jazz issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       DUBLIN and LONDON, Feb. 3, 2021 /PRNewswire/ -- Jazz Pharmaceuticals
       plc (Nasdaq: JAZZ) and GW Pharmaceuticals plc (Nasdaq: GWPH) today announced
       the companies have entered into a definitive agreement for Jazz to acquire GW
       for $220.00 per American Depositary Share (ADS), in the form of $200.00 in cash
       and $20.00 in Jazz ordinary shares, for a total consideration of $7.2 billion, or $6.7
       billion net of GW cash. The transaction, which has been unanimously approved by the
       Boards of Directors of both companies, is expected to close in the second quarter of
       2021.
       Upon close of the transaction, the combined company will be a leader in neuroscience
       with a global commercial and operational footprint well positioned to maximize the
       value of its diversified portfolio.
       GW is a global leader in discovering, developing, manufacturing and commercializing
       novel, regulatory approved therapeutics from its proprietary cannabinoid product
       platform to address a broad range of diseases. The company's lead product,
       Epidiolex® (cannabidiol) oral solution, is approved in patients one-year and older for
       the treatment of seizures associated with Lennox-Gastaut Syndrome (LGS), Dravet
       Syndrome and Tuberous Sclerosis Complex (TSC), all of which are rare diseases
       characterized by severe early-onset epilepsy. Epidiolex was the first plant-derived
       cannabinoid medicine ever approved by the U.S. Food and Drug
       Administration (FDA). This product has also been approved, under the tradename
       Epidyolex®, by the European Medicines Agency (EMA) in patients two years of age
       and older for the adjunctive treatment of seizures associated with LGS and Dravet
       syndrome in conjunction with clobazam and is under EMA review for the treatment of
       seizures associated with TSC. In addition to the approved indications for Epidiolex,
       there are considerable opportunities to pursue other indications within the epilepsy
       field, including other treatment-resistant epilepsies where significant unmet needs of
       patients exist.
       Beyond Epidiolex, GW has a scientific platform and deep innovative pipeline of
       cannabinoid product candidates, as well as highly specialized manufacturing expertise,
       developed over two decades of pioneering and building leadership in cannabinoid
       science. This pipeline includes nabiximols, for which the company is in Phase 3 trials
       to seek FDA approval for treatment of spasticity associated with multiple sclerosis and
       spinal cord injury, as well as earlier-stage cannabinoid product candidates for autism
       and schizophrenia.
       "Jazz is proud of our leadership position in sleep medicines and rapidly growing
       oncology business. We are excited to add GW's industry-leading cannabinoid platform,
       innovative pipeline and products, which will strengthen and broaden our neuroscience
       portfolio, further diversify our revenue and drive sustainable, long-term value creation
                                                - 10 -

                                           COMPLAINT
  Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 11 of 32




opportunities," said Bruce Cozadd, chairman and CEO of Jazz Pharmaceuticals. "We
are joining two teams that share a passion for, and track record of, developing
differentiated therapies that advance science and transform the lives of patients. This
will help facilitate a successful integration and bring added capabilities to Jazz. Given
the strength of our balance sheet and the meaningful financial drivers of the transaction,
we are confident in the value we can deliver to both companies' shareholders and
patients. We look forward to welcoming the GW team to Jazz to build an even stronger
company."
"Over the last two decades, GW has built an unparalleled global leadership position in
cannabinoid science, including the successful launch of Epidiolex, a breakthrough
product within the field of epilepsy, and a diverse and robust neuroscience pipeline.
We believe that Jazz is an ideal growth partner that is committed to supporting our
commercial efforts, as well as ongoing clinical and research programs," said Justin
Gover, CEO of GW Pharmaceuticals. "We have a shared vision of developing and
commercializing innovative medicines that address significant unmet needs in
neuroscience and an approach of putting patients first. Together, we will have an
opportunity to reach and impact more patients through a broader portfolio of
neuroscience-focused therapies than ever before."

Transaction Terms

Under the terms of the agreement, holders of GW ADSs, which each represent 12 GW
ordinary shares, will be entitled to receive $220.00 for each GW ADS, of
which $200.00 will be paid in cash and $20.00 in Jazz ordinary shares. This represents
a premium of approximately 50 percent over GW's closing stock price on February 2,
2021, of $146.25 and 60 percent over GW's 30-day volume weighted average price
of $137.17.
The number of Jazz ordinary shares to be issued to the holders of GW ADSs will be
based on the volume-weighted average price of Jazz's ordinary shares over a 15 trading
day period preceding the closing date of the transaction, subject to limitations on the
maximum and minimum number of Jazz ordinary shares issuable per GW ADS based
on a price range of $139.72 to $170.76 per Jazz ordinary share. Holders of GW
ordinary shares that are not in ADS form will be entitled to receive the foregoing
consideration divided by 12 per ordinary share.
The cash portion of the transaction consideration is expected to be funded through a
combination of cash on hand and debt financing. Jazz has obtained fully committed
debt financing from BofA Securities and J.P. Morgan Securities LLC. The financing
includes a meaningful portion of pre-payable debt, in line with Jazz's commitment to
rapid deleveraging.
Closing Conditions
The transaction has been unanimously approved by the Boards of Directors of both
companies, and is subject to the approval of GW shareholders, sanction by the High
Court of Justice of England and Wales and other customary closing conditions,
                                       - 11 -

                                     COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 12 of 32




       including regulatory approvals. Subject to the satisfaction or waiver of the closing
       conditions, the transaction is expected to close in the second quarter of 2021.

The Inadequate Merger Consideration

       42.     Significantly, the Company’s financial prospects, opportunities for future growth, and

synergies with Jazz establish the inadequacy of the merger consideration.

       43.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into
consideration how the Company is performing, considering key financial results.

       44.     Following the announcement of the Proposed Transaction, Seeking Alpha released its

analysis of the deal, saying, “Having a long position in GW for about a year, it feels like a fair deal for

both companies and a potentially great deal for Jazz in the long run. $220 per share is near the low end

of my $209-289 valuation range (valuation and articles on GW were available to Growth Stock Forum

subscribers), but my valuation was only based on Epidiolex in the three approved indications (90% of

the valuation) and nabiximols in MS spasticity (10% of the valuation), and I estimated the combined

peak sales potential of the two assets to be in the $1.5 billion to $1.9 billion range. The additional

upside optionality is in the rest of GW’s pipeline – potential label expansion for Epidiolex

(cannabidiol) and nabiximols, and the early-stage pipeline, including the recently announced plans for

the development of synthetic cannabinoids which could improve upon Epidiolex’s efficacy in rare

epilepsies… Jazz is acquiring a leader in cannabinoid-based medicines and a very successful

commercial platform. Epidiolex sales reached $510 million in 2020, its second full year on the market,

and I believe it is well on its way to exceeding $1 billion in sales, in 2023 or as soon as next year. And

it got to more than $500 million in net sales in Dravet syndrome and Lennox-Gastaut syndrome…

And Epidiolex is only getting started in Europe (its brand name is Epydiolex in Europe). It was only

launched in Germany and the UK, and additional countries are expected to come online during 2021.”
       45.     The Proposed Transaction also represents a significant synergistic benefit to Jazz,

which operates in the same industry as GW, and will use the new assets, operational capabilities, and
                                              - 12 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 13 of 32




brand capital to bolster its own position in the market. The Motley Fool released an article on February

16, 2021 where two analysts discussed the Proposed Transaction, specifically covering the benefits,

“[Jazz is] going to be facing a fairly tough time because their big seller is a narcolepsy drug called

Xyrem. I could be pronouncing that wrong. X-Y-R-E-M, I think it's pronounced Xyrem. That forms

the bulk of their revenue, which is great, except generics are coming. It's getting toward the end of its

patent life. Generics are going to be coming by 2023, and that's tomorrow in terms of the

pharmaceutical industry. It's coming very fast, in other words. They need an asset or they need

something that's going to anchor them for a little while -- a fairly unique drug that's not going to be

under patent drug for a while. Epidiolex is perfect for that. It's the only medication approved in the

U.S. that's based on cannabis substances. It was recently approved and because of that, it doesn't lose

patent exclusivity until 2035, unless I'm greatly mistaken. It's proven to be effective, it's getting more

popular. 2020 sales last year: GW took in $510 million from it. That's up 72% year-on-year, which

tells you something about the trajectory of that drug. Again, since it was recently approved, it's just

getting started.”

       46.     Accordingly, the Proposed Transaction will allow Jazz to purchase GW at an unfairly

low price while availing itself of GW’s significant value and upside or long-term potential. It is clear

from these statements and the facts set forth herein that this deal is designed to maximize benefits for

Jazz at the expense of Plaintiff as a GW stockholder, which clearly indicates Plaintiff and other GW
stockholders were not an overriding concern in the formation of the Proposed Transaction.
Preclusive Deal Mechanisms

       47.     The Merger Agreement contains certain provisions that unduly benefit the Jazz by

making an alternative transaction either prohibitively expensive or otherwise impossible. Notably, in

the event of termination, the merger agreement requires GW to pay up to $71.5 million to the Jazz

and/or its affiliates, if the Merger Agreement is terminated under certain circumstances. Moreover,

under one circumstance, GW must pay this termination payment even if it consummates any
competing Acquisition Proposal (as defined in the Merger Agreement) within 12 months following the

termination of the Merger Agreement. The termination fee will make the Company that much more
                                            - 13 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 14 of 32




expensive to acquire for potential purchasers.        The termination fee in combination with other

preclusive deal protection devices will all but ensure that no competing offer will be forthcoming.

       48.     The Merger Agreement also contains a “No Solicitation” provision that restricts GW

from considering alternative acquisition proposals by, inter alia, constraining GW’s ability to solicit

or communicate with potential acquirers or consider their proposals. Specifically, the provision

prohibits the Company from directly or indirectly soliciting, initiating, proposing or inducing any

alternative proposal, but permits the Board to consider an unsolicited bona fide “Acquisition

Proposal” if it constitutes or is reasonably calculated to lead to a “Superior Proposal” as defined in

the Merger Agreement.

       49.     Moreover, the Merger Agreement further reduces the possibility of a topping offer from

an unsolicited purchaser. Here, the Individual Defendants agreed to provide to the Jazz and/or its

affiliates information in order to match any other offer, thus providing the Jazz access to the unsolicited

bidder’s financial information and giving Parent the ability to top the superior offer. Thus, a rival

bidder is not likely to emerge with the cards stacked so much in favor of the Jazz.

       50.     These provisions, individually and collectively, materially and improperly impede the

Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and pursuing

other reasonable and more valuable proposals and alternatives in the best interests of the Company,

Plaintiff and its public stockholders.
       51.     Accordingly, the Company’s true value is compromised by the consideration offered

in the Proposed Transaction.
Potential Conflicts of Interest

       52.     The breakdown of the benefits of the deal indicate that GW insiders are the primary

beneficiaries of the Proposed Transaction, not the Company’s public stockholders such as Plaintiff.

The Board and the Company’s executive officers are conflicted because they will have secured unique

benefits for themselves from the Proposed Transaction not available to Plaintiff as a public stockholder
of GW.


                                                  - 14 -

                                             COMPLAINT
         Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 15 of 32




       53.      Notably, Company insiders, currently own large, illiquid portions of Company stock

that will be exchanged for the merger consideration upon the consummation of the Proposed

Transaction.

       54.      Moreover, while the Definitive Proxy Statement does provide the information below,

it fails to provide an accounting for the number of cash and Jazz stock that Company insiders will

receive as a consequence of the merger being consummated:

       Name of Beneficial Owner                                                           Number      Percent
       Beneficial Owners of More than 5% of GW ordinary shares
       Capital Research and Management Company(1)                                      49,785,676      13.16%
       Janus Henderson Group plc(2)                                                    23,703,612       6.26%
       Franklin Resources, Inc.(3)                                                     23,080,308       6.10%
       Named Executive Officers and Directors:*
       Dr. Geoffrey Guy(4)                                                              5,401,063          1.43%
       Justin Gover(5)                                                                  3,418,724           *
       Dr. Volker Knappertz(6)                                                            301,452           *
       Scott Giacobello(7)                                                                300,732           *
       Douglas Snyder(8)                                                                  216,456           *
       Cabot Brown(9)                                                                      90,761           *
       James Noble(10)                                                                     90,000           *
       William Waldegrave(11)                                                              48,792           *
       Alicia Secor(12)                                                                    45,924           *
       Dr. Catherine Mackey(13)                                                            45,876           *
       Darren Cline(14)                                                                     5,556           *
       David Gryska                                                                             0
       All executive officers and directors as a group (13 persons)                    10,220,035          2.69%


       55.      Moreover, upon the consummation of the Proposed Transaction, the Definitive Proxy

Statement indicates that each outstanding Company stock option, restricted stock unit awards, and

performance stock unit awards will be canceled and converted into the right to receive certain

consideration according to the merger agreement as follows:
       Name                                            Unvested Share Options                      Total
                                                (# GW ADSs)                  ($)                    ($)
       Directors
       James Noble                                          6,381   $         1,166,519     $       1,166,519
       Cabot Brown                                          6,381   $         1,166,519     $       1,166,519
       Catherine Mackey                                     6,381   $         1,166,519     $       1,166,519
       Alicia Secor                                         6,381   $         1,166,519     $       1,166,519
       William Waldegrave                                   6,381   $         1,166,519     $       1,166,519
       David Gryska                                         4,806   $         1,057,224     $       1,057,224
                                  Unvested Pre-2021 Share                Unvested 2021 Share
Name                                      Options                              Options                          Total

                                                        - 15 -

                                                  COMPLAINT
           Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 16 of 32




                              (# GW                                       (# GW
                              ADSs)                  ($)                  ADSs)                    ($)                     ($)
Executive Officers
Geoffrey Guy                    53,742   $          10,743,561              17,836       $        3,923,876    $          14,667,437
Justin Gover                   105,788   $          21,103,706              35,639       $        7,840,518    $          28,944,224
Darren Cline                    38,150   $           7,563,099              10,159       $        2,235,080    $           9,798,179
Scott Giacobello                32,576   $           6,532,636               9,495       $        2,088,710    $           8,621,346
Volker Knappertz                35,185   $           7,048,315              10,357       $        2,278,479    $           9,326,794
Douglas Snyder                  33,920   $           6,793,196               9,820       $        2,160,422    $           8,953,618
Chris Tovey                     30,169   $           6,033,924               9,136       $        2,009,737    $           8,043,661
Adam D. George                   2,676   $             588,720                                          —      $             588,720


        56.      Certain employment agreements with certain GW executives, entitle such executives

to severance packages should their employment be terminated under certain circumstances. These

‘golden parachute’ packages are significant, and will grant each director or officer entitled to them

millions of dollars, compensation not shared by Plaintiff and GW’s common stockholders and will be

paid out as follows:
                                                                                         Perquisites /
    Name                              Cash ($)(1)               Equity ($)(2)            Benefits ($)(3)           Total ($)
    Dr. Geoffrey Guy              $       1,215,113         $       14,667,437       $            6,210    $        15,888,760
    Justin Gover                  $      10,071,472         $       28,944,224       $           42,240    $        39,057,936
    Scott Giacobello              $       3,637,101         $        8,621,346       $           46,680    $        12,305,127
    Dr. Volker Knappertz          $       3,798,681         $        9,326,794       $           46,680    $        13,172,155
    Douglas Snyder                $       3,742,806         $        8,953,618       $           46,680    $        12,743,104


        57.      The Definitive Proxy also fails to adequately disclose communications regarding post-

transaction employment during the negotiation of the underlying transaction must be disclosed to

stockholders. Communications regarding post-transaction employment during the negotiation of the

underlying transaction must be disclosed to stockholders. This information is necessary for Plaintiff

to understand potential conflicts of interest of management and the Board, as that information provides

illumination concerning motivations that would prevent fiduciaries from acting solely in the best

interests of the Company’s stockholders.

        58.      Thus, while the Proposed Transaction is not in the best interests of GW, Plaintiff or its

stockholders, it will produce lucrative benefits for the Company’s officers and directors.




                                                           - 16 -

                                                    COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 17 of 32




The Materially Misleading and/or Incomplete Definitive Proxy Statement

       59.     On March 15, 2021, the GW Board and Jazz caused to be filed with the SEC a

materially misleading and incomplete Definitive Proxy Statement that, in violation their fiduciary

duties, failed to provide Plaintiff in his capacity as a Company stockholder with material information

and/or provides materially misleading information critical to the total mix of information available

concerning the financial and procedural fairness of the Proposed Transaction.
               Omissions and/or Material Misrepresentations Concerning the Sales Process leading

               up to the Proposed Transaction

       60.     Specifically, the Definitive Proxy Statement fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Definitive Proxy Statement fails to disclose:

               a. Adequate reasoning as to why no market check was conducted for potentially

                   interested third parties;

               b. The nature of any specific standstill restrictions arising out of the terms of any of

                   the non-disclosure agreements entered into between GW on the one hand and any

                   interested third party, including Jazz, on the other, the manner in which those

                   agreements differed from each other, if at all; and

               c. Communications regarding post-transaction employment during the negotiation of

                   the underlying transaction must be disclosed to stockholders. Communications

                   regarding post-transaction employment during the negotiation of the underlying

                   transaction must be disclosed to stockholders. This information is necessary for

                   stockholders to understand potential conflicts of interest of management and the

                   Board, as that information provides illumination concerning motivations that would



                                                 - 17 -

                                               COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 18 of 32




                   prevent fiduciaries from acting solely in the best interests of the Company’s

                   stockholders.

               Omissions and/or Material Misrepresentations Concerning GW’s Financial

               Projections

       61.     The Definitive Proxy Statement fails to provide material information concerning

financial projections provided by GW management and relied upon by Centerview and Goldman in

their analyses. The Definitive Proxy Statement discloses management-prepared financial projections

for the Company which are materially misleading.

       62.     The Definitive Proxy Statement indicates that in connection with the rendering of their

fairness opinion, Centerview reviewed, “internal information relating to the business, operations,

earnings, cash flow, assets, liabilities and prospects of GW, including certain financial forecasts,

analyses and projections relating to GW prepared by management of GW and furnished to Centerview

by GW for purposes of Centerview’s analysis, which are referred to in this summary of Centerview’s

opinion as the “December Forecasts”.

       63.     Moreover, the Definitive Proxy Statement indicates that in connection with the

rendering of their fairness opinion Goldman reviewed, “internal financial analyses and forecasts for

GW prepared by its management, as approved for Goldman Sachs’ use by GW, which are referred to

as the “December Forecasts”.

       64.     Accordingly, the Definitive Proxy Statement should have, but fails to provide, certain

information in the projections that GW management provided to the Board, Centerview, and Goldman.

Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or [] market

multiples. What they cannot hope to do is replicate management’s inside view of the company’s

prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).
       65.     The Definitive Proxy Statement fails to provide material information concerning the

financial projections prepared by GW management.

                                                - 18 -

                                            COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 19 of 32




       66.     Specifically, in regards to the “July Forecasts of GW Management”, the Definitive

Proxy Statement fails to disclose all material line items for the metrics of:

               a. Total Revenue, including the specific underlying assumptions made and utilized by

                   GW management regarding the probability of success for each of the products and

                   product candidates; and

               b. EBIT, including the underlying metrics of, net income, interest expense, and tax

                   expense.

       67.     In regards to the “December Forecasts of GW Management”, the Definitive Proxy

Statement fails to disclose all material line items for the metrics of:

               a. EBIT, including the underlying metrics of, net income, interest expense, tax

                   expense, and unallocated research and development expense; and

               b. EBIT (Excl. Unallocated R&D), including the underlying metrics of, net income,

                   interest expense, and tax expense.

       68.     In regards to the “GW Unlevered Free Cash Flow Calculated by Goldman Sachs”, the

Definitive Proxy Statement fails to disclose all material line items including: depreciation and

amortization, taxes, capital expenditures and changes in net working capital.

       69.     In regards to the “GW Net Operating Loss Utilization Used by Goldman Sachs”, the

Definitive Proxy Statement fails to disclose all material line items including: cash interest income.

       70.     The Definitive Proxy Statement also provides non-GAAP financial metrics, but fails to

disclose a reconciliation of all non-GAAP to GAAP metrics.

       71.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this




                                                  - 19 -

                                             COMPLAINT
            Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 20 of 32




information, Plaintiff is not fully informed as to Defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process.

       72.     Without accurate projection data presented in the Definitive Proxy Statement, Plaintiff

is are unable to properly evaluate the Company’s true worth, the accuracy of Centerview or Goldman’s

financial analyses, or make an informed decision whether to vote their Company stock in favor of the

Proposed Transaction. As such, the Board has breached their fiduciary duties by failing to include

such information in the Definitive Proxy Statement.

       Omissions and/or Material Misrepresentations Concerning Jazz’s Financial Projections

       73.     The Definitive Proxy Statement fails to provide material information concerning

financial projections for Jazz.

       74.     The merger consideration is composed party of Jazz stock.

       75.     Accordingly, the Definitive Proxy Statement should have, but fails to provide, certain

information in the projections regarding Jazz that GW may have utilized in determining the value of

the Proposed Transaction. Courts have uniformly stated that “projections … are probably among the

most highly-prized disclosures by investors. Investors can come up with their own estimates of

discount rates or [] market multiples. What they cannot hope to do is replicate management’s inside

view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-

203 (Del. Ch. 2007).

       76.     Notably the Definitive Proxy Statement provides no projection information for Jazz

whatsoever.

       77.     In addition, the Definitive Proxy Statement indicates that neither Centerview nor

Goldman considered any projection or forecast information for Jazz in rendering their fairness

opinions.

                                                 - 20 -

                                            COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 21 of 32




       78.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to Defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process.

       79.     Without accurate projection data presented in the Definitive Proxy Statement, Plaintiff

is are unable to properly evaluate the Jazz’s true worth and thus the true worth of a significant portion

of the merger consideration offered under the Proposed Transaction, the accuracy of Centerview’s and

Goldman’s determination of fairness, or make an informed decision whether to vote their Company

stock in favor of the Proposed Transaction. As such, the Board has breached its fiduciary duties by

failing to include such information in the Definitive Proxy Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Centerview

       80.     In the Definitive Proxy Statement, Centerview describes its fairness opinion and the

various valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations or

evaluate the fairness opinions.

       81.     With respect to the Selected Public Companies Analysis for GW, the Definitive Proxy

Statement fails to disclose the following:

               a. The specific inputs and assumptions utilized to select a reference range of 2022E

                   EV/Revenue Multiples of 4.0x to 6.5x; and

               b. The number of fully diluted outstanding GW ADS-equivalent GW ordinary shares

                   as of January 29, 2021.

                                                 - 21 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 22 of 32




       82.     With respect to the Selected Transactions Analysis for GW, the Definitive Proxy

Statement fails to disclose the following:

               a. The specific inputs and assumptions utilized to select a reference range of Two-

                   Year Forward Revenue Multiples of 5.0x to 5.7x;

               b. The number of fully diluted outstanding GW ADS-equivalent GW ordinary shares

                   as of January 29, 2021;

               c. The date on which each selected precedent transaction was announced;

               d. The date on which each selected precedent transaction closed; and

               e. The value of each selected precedent transaction.

       83.     With respect to the Discounted Cash Flow Analysis for GW, the Definitive Proxy

Statement fails to disclose the following:

               a. The specific inputs and assumptions used to calculate the applied discount rate

                   range of 9.5% to 11.5%;

               b. GW’s weighted average cost of capital;

               c. The implied terminal value of GW;

               d. The specific inputs and assumptions utilized by Centerview to calculate that that

                   unlevered free cash flows would decline in perpetuity after December 31, 2035 at

                   a range of rates of free cash flow decline of 10% to 40% year over year; and

               e. The number of fully diluted outstanding GW ADS-equivalent GW ordinary shares

                   as of January 29, 2021.

       84.     With respect to the Discounted Cash Flow Analysis Sensitivity Analysis for GW, the

Definitive Proxy Statement fails to disclose the following:




                                                - 22 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 23 of 32




               a. The specific inputs and assumptions used to determine the applied midpoint

                   discount rate range of 10.5%; and

               b. The specific inputs and assumptions used to determine the applied midpoint

                   perpetuity growth rate range (25%).

       85.     With respect to the Wall Street Analysts Price Targets for GW, the Definitive Proxy

Statement fails to disclose the following:

               a. The specific price targets used; and

               b. The identity of the Wall Street Analysts for each price target used.

       86.     With respect to the Premia Paid Analysis for GW the Definitive Proxy Statement fails

to disclose the following:

               a. The specific inputs and assumptions used to determine the applied range of 40% to

                   80% utilized.

       87.     These disclosures are critical for Plaintiff to be able to make an informed decision on

whether to vote in favor of the Proposed Transaction.

       88.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value and

serves his interest as a public GW stockholder. Moreover, without the key financial information and

related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s

determination that the Proposed Transaction is in his best interests as a public GW stockholder. As

such, the Board has breached their fiduciary duties by failing to include such information in the

Definitive Proxy Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Goldman

                                                - 23 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 24 of 32




       89.     In the Definitive Proxy Statement, Goldman describes its fairness opinion and the

various valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations or

evaluate the fairness opinions.

       90.     With respect to the Illustrative Discounted Cash Flow Analysis for GW, the Definitive

Proxy Statement fails to disclose the following:

               a. The specific inputs and assumptions used to calculate the applied discount rate

                   range of 9.5% to 11.5%;

               b. GW’s weighted average cost of capital;

               c. The range of illustrative terminal values of GW utilized;

               d. The specific inputs and assumptions utilized by Goldman to calculate that that the

                   utilized perpetuity growth rate range of 0.0% to 2.0%; and

               e. Certain company-specific inputs, utilized including

                       i. the company’s target capital structure weightings;

                      ii. the cost of long-term debt;

                      iii. after-tax yield on permanent excess cash, if any;

                      iv. future applicable marginal cash tax rate and a beta for the company; as well

                          as

                       v. certain financial metrics for the United States financial markets generally;

                          and

               f. The number of fully diluted outstanding GW ADS-equivalent GW ordinary shares

                   as of January 29, 2021.

                                                   - 24 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 25 of 32




       91.     With respect to the Illustrative Sum-of-the-Parts Discounted Cash Flow Analysis for

GW, the Definitive Proxy Statement fails to disclose the following:

               a. The specific inputs and assumptions used to calculate the applied discount rate

                  range of 9.5% to 11.5%;

               b. GW’s weighted average cost of capital;

               c. The Estimated unlevered free cash flow to be generated from:

                          i. Epidiolex through 2026;

                      ii. Epidiolex post 2026;

                     iii. nabiximols / Sativex, ;

                      iv. New Organic Products; and

                      v. Platform;

               d. The range of illustrative terminal values of GW utilized;

               e. The specific inputs and assumptions utilized by Goldman to calculate that that the

                  utilized perpetuity growth rate ranges as follows:

                          i. Epidiolex through 2026 at 0%;

                      ii. Epidiolex post 2026 at 0%;

                     iii. nabiximols / Sativex at 0% ;

                      iv. New Organic Products at 0%; and

                      v. Platform at 3%; and

               f. The number of fully diluted outstanding GW ADS-equivalent GW ordinary shares

                  as of January 29, 2021.

       92.     With respect to the Premia Analysis for GW the Definitive Proxy Statement fails to

disclose the following:

                                                 - 25 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 26 of 32




               a. The specific value of each transaction analyzed; and

               b. The specific inputs and assumptions used to determine the applied illustrative

                   premium reference range of 45% to 73% applied to the undisturbed closing price

                   pre GW ADS of $144.07 as of February 1, 2021;

               c. The specific inputs and assumptions used to determine the applied illustrative

                   premium reference range of 20% to 52% applied to the 52-week high closing price

                   per GW ADS of $158.47 as of February 1, 2021.

       93.     These disclosures are critical for Plaintiff to be able to make an informed decision on

whether to vote in favor of the Proposed Transaction.

       94.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes his value and

serves his interest as a public GW stockholder. Moreover, without the key financial information and

related disclosures, Plaintiff cannot gauge the reliability of the fairness opinion and the Board’s

determination that the Proposed Transaction is in his best interests as a public GW stockholder. As

such, the Board has breached their fiduciary duties by failing to include such information in the

Definitive Proxy Statement.

                                            FIRST COUNT

                                Claim for Breach of Fiduciary Duties

                                 (Against the Individual Defendants)
       95.     Plaintiff repeats all previous allegations as if set forth in full herein.

       96.     The Individual Defendants have violated their fiduciary duties of care, loyalty and good

faith owed to Plaintiff in his capacity as a Company public stockholder.




                                                   - 26 -

                                              COMPLAINT
            Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 27 of 32




          97.    By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive of the true value

of his investment in GW.

          98.    As demonstrated by the allegations above, the Individual Defendants failed to exercise

the care required, and breached their duties of loyalty and good faith owed to Plaintiff in his capacity

as a stockholder of GW by entering into the Proposed Transaction through a flawed and unfair process

and failing to take steps to maximize the value of GW to its public stockholders, including Plaintiff.

          99.    Indeed, Defendants have accepted an offer to sell GW at a price that fails to reflect the

true value of the Company, thus depriving Plaintiff of the reasonable, fair and adequate value of his

shares.

          100.   Moreover, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff all material information necessary for him to make an informed decision

on whether to vote his shares in favor of the Proposed Transaction.

          101.   The Individual Defendants dominate and control the business and corporate affairs of

GW, and are in possession of private corporate information concerning GW’s assets, business and

future prospects. Thus, there exists an imbalance and disparity of knowledge and economic power

between them and the public stockholders of GW such as Plaintiff which makes it inherently unfair

for them to benefit their own interests to the exclusion of maximizing stockholder value.
          102.   By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary obligations

toward Plaintiff.

          103.   As a result of the actions of the Individual Defendants, Plaintiff will suffer irreparable

injury in that he has not and will not receive his fair portion of the value of GW’s assets and has been

and will be prevented from obtaining a fair price for his common stock.

          104.   Unless the Individual Defendants are enjoined by the Court, they will continue to
breach their fiduciary duties owed to Plaintiff, all to the irreparable harm of Plaintiff.


                                                   - 27 -

                                              COMPLAINT
            Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 28 of 32




          105.   Plaintiff and has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury which

Defendants’ actions threaten to inflict.
                                        SECOND COUNT

                 Aiding and Abetting the Board’s Breaches of Fiduciary Duty

                       Against Defendants GW, Parent, and Merger Sub

          106.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          107.   Defendants GW Parent, and Merger Sub knowingly assisted the Individual Defendants’

breaches of fiduciary duty in connection with the Proposed Transaction, which, without such aid,

would not have occurred.

          108.   As a result of this conduct, Plaintiff has been and will be damaged in that he has been

and will be prevented from obtaining a fair price for his shares.

          109.   Plaintiff has no adequate remedy at law.

                                              THIRD COUNT

                            Violations of Section 14(a) of the Exchange Act

                                         (Against All Defendants)
          110.   Plaintiff repeats all previous allegations as if set forth in full herein.

          111.   Defendants have disseminated the Definitive Proxy Statement with the intention of

soliciting stockholders, including Plaintiff, to vote their shares in favor of the Proposed Transaction.

          112.   Section 14(a) of the Exchange Act requires full and fair disclosure in connection with

the Proposed Transaction. Specifically, Section 14(a) provides that:

          It shall be unlawful for any person, by the use of the mails or by any means or

          instrumentality of interstate commerce or of any facility of a national securities

          exchange or otherwise, in contravention of such rules and regulations as the [SEC]
          may prescribe as necessary or appropriate in the public interest or for the protection

                                                     - 28 -

                                                COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 29 of 32




       of investors, to solicit or to permit the use of his name to solicit any proxy or consent

       or authorization in respect of any security (other than an exempted security)

       registered pursuant to section 78l of this title.

       113.    As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:
       No solicitation subject to this regulation shall be made by means of any proxy

       statement, form of proxy, notice of meeting or other communication, written or

       oral, containing any statement which, at the time and in the light of the

       circumstances under which it is made, is false or misleading with respect to any

       material fact, or which omits to state any material fact necessary in order to make

       the statements therein not false or misleading or necessary to correct any statement

       in any earlier communication with respect to the solicitation of a proxy for the same

       meeting or subject matter which has become false or misleading.

       114.    The Definitive Proxy Statement was prepared in violation of Section 14(a) because it

is materially misleading in numerous respects and omits material facts, including those set forth above.

Moreover, in the exercise of reasonable care, Defendants knew or should have known that the

Definitive Proxy Statement is materially misleading and omits material facts that are necessary to

render them non-misleading.
       115.    The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       116.    The Individual Defendants were at least negligent in filing a Definitive Proxy

Statement that was materially misleading and/or omitted material facts necessary to make the

Definitive Proxy Statement not misleading.

       117.    The misrepresentations and omissions in the Definitive Proxy Statement are material
to Plaintiff, and Plaintiff will be deprived of his entitlement to decide whether to vote his shares in


                                                  - 29 -

                                             COMPLAINT
          Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 30 of 32




favor of the Proposed Transaction on the basis of complete information if such misrepresentations and

omissions are not corrected prior to the stockholder vote regarding the Proposed Transaction.

                                           FOURTH COUNT

                           Violations of Section 20(a) of the Exchange Act

                                  (Against all Individual Defendants)
        118.    Plaintiff repeats all previous allegations as if set forth in full herein.

        119.    The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and Board

meetings and committees thereof and via reports and other information provided to them in connection

therewith. Because of their possession of such information, the Individual Defendants knew or should

have known that the Definitive Proxy Statement was materially misleading to Plaintiff in his capacity

as a Company stockholder.

        120.    The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Definitive Proxy Statement and nevertheless approved,

ratified and/or failed to correct those statements, in violation of federal securities laws. The Individual

Defendants were able to, and did, control the contents of the Definitive Proxy Statement. The

Individual Defendants were provided with copies of, reviewed and approved, and/or signed the

Definitive Proxy Statement before its issuance and had the ability or opportunity to prevent its issuance

or to cause it to be corrected.

        121.    The Individual Defendants also were able to, and did, directly or indirectly, control the

conduct of GW’s business, the information contained in its filings with the SEC, and its public

                                                    - 30 -

                                               COMPLAINT
            Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 31 of 32




statements. Because of their positions and access to material non-public information available to them

but not the public, the Individual Defendants knew or should have known that the misrepresentations

specified herein had not been properly disclosed to and were being concealed from Plaintiff and

Company, and that the Definitive Proxy Statement was misleading. As a result, the Individual

Defendants are responsible for the accuracy of the Definitive Proxy Statement and are therefore

responsible and liable for the misrepresentations contained herein.

       122.    The Individual Defendants acted as controlling persons of GW within the meaning of

Section 20(a) of the Exchange Act. By reason of their position with the Company, the Individual

Defendants had the power and authority to cause GW to engage in the wrongful conduct complained

of herein. The Individual Defendants controlled GW and all of its employees. As alleged above, GW

is a primary violator of Section 14 of the Exchange Act and SEC Rule Preliminary Proxy. By reason

of their conduct, the Individual Defendants are liable pursuant to section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in his favor, and against the Defendants,

as follows:
       A.      Enjoining the Proposed Transaction;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and setting

               it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring and decreeing that the Merger Agreement was agreed to in breach of the

               fiduciary duties of the Individual Defendants and is therefore unlawful and

               unenforceable;

       D.      Directing the Individual Defendants to exercise their fiduciary duties to commence a

               sale process that is reasonably designed to secure the best possible consideration for GW

               and obtain a transaction which is in the best interests of GW and its stockholders,

               including Plaintiff;


                                                 - 31 -

                                            COMPLAINT
Case 1:21-cv-02344-PAE Document 1 Filed 03/17/21 Page 32 of 32
